 1   MICHAEL BAILEY
     United States Attorney
 2   ANNA WRIGHT
     Assistant U.S. Attorney
 3   NATHANIEL J. WALTERS
 4   Assistant U.S. Attorney
     State Bar No.: 029708
 5   405 West Congress, Suite 4800
     Tucson, Arizona 85701-5040
 6   Telephone: (520) 620-7300
     E-mail: anna.wright@usdoj.gov
 7   E-mail: nathaniel.walters@usdoj.gov
     Attorneys for Plaintiff
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
11   United States of America,                                18-CR-223-TUC-RCC (DTF)
12                           Plaintiff,
                                                          GOVERNMENT’S MOTION TO
13           vs.                                          RECONSIDER PRIOR RULING
                                                        REGARDING USE OF DEFENDANT’S
14                                                          PRIOR TESTIMONY FOR
     Scott Daniel Warren,                                       IMPEACHMENT
15
                             Defendant.
16
17          The United States of America, by and through its undersigned attorneys, hereby
18   respectfully requests that the Court reconsider its prior ruling and permit the government
19   to fully impeach the defendant with his prior testimony in the misdemeanor matter. With
20   the benefit of transcripts from both trials, it is now clear that the defendant testified during
21   the misdemeanor matter that he would violate the law as part of his work with No More
22   Deaths, which is directly contrary to his testimony during the first trial on the felony matter.
23          In the first trial in the felony matter, mid-way through the defendant’s direct
24   examination, the defendant announced that he would abandon his defense under the
25   Religious Freedom Restoration Act (RFRA). TR 6/6/19 at 3:7-22. Then, at side-bar prior
26   to cross-examination, the defendant orally moved to preclude the government from
27   impeaching the defendant using his testimony from the misdemeanor trial, arguing that
28   such impeachment was no longer relevant given his abandonment of his RFRA defense.
 1   Id. at 80:11-81:5. The Court then ruled that, regarding the defendant’s testimony in the
 2   misdemeanor trial, the government could only ask the defendant if he “testified at a prior
 3   hearing that if following your religion meant breaking the law, then [he] would do it.” Id.
 4   at 88:16-18. Now having the benefit of the defendant’s testimony from both trials, the
 5   government asks the Court to reconsider its ruling limiting the government’s ability to
 6   impeach the defendant through his prior testimony.
 7          The defendant testified during his misdemeanor trial that his actions in that case
 8   were part of his volunteer work with No More Deaths. TR 5/6/19 at 28:9-21, 59:3-14; TR
 9   5/7/19 at 21:11-23:2; see also Docs. 43, 45, 47, 95. On direct examination, defense counsel
10   asked the defendant questions about what he would do if he were faced with a choice
11   between violating his beliefs and breaking the law. Id. at 42:4-7. The defendant answered,
12   “If I were faced with that choice, I would go to those areas of greatest need to deliver those
13   supplies and risk violating those laws, yes.” Id. at 42:8-10. The defendant also testified that
14   his “beliefs in that sense really compel [him] to go further” even if it meant violating United
15   States Fish and Wildlife Service (USFWS) regulations. Id. at 39:12-40:8. On redirect
16   examination, the defendant again testified that he would break the law if he were forced to
17   choose between his following his beliefs and following the law. TR 5/7/19 at 13:1-5. The
18   defendant also testified that he was aware that members of No More Deaths approached
19   USFWS to get permission to drive on restricted roads and were denied that permission. See
20   id. at 18:8-19:23.
21          In direct contrast to his testimony in the misdemeanor trial, the defendant testified
22   during the first trial in this matter that he does not intend to violate the law when he is
23   giving “humanitarian aid.” Specifically, when the defendant was asked “When you give
24   humanitarian aid to people, people that you perceive to be in need, are you intending to
25   violate any law?” he answered “No.” TR 6/5/19 at 189:15-17. He also testified that, under
26   the No More Deaths’ protocols, “We can’t break the law.” TR 6/6/19 at 50:10. The
27   defendant further testified that he “want[s] to work within the bounds of the law and not
28   do anything that’s illegal[.]” TR 6/5/19 at 196:17-18.


                                                  -2-
 1          In both the misdemeanor and felony matters, the defendant testified he was acting
 2   as a No More Deaths volunteer and following the organization’s protocols. In the felony
 3   matter the defendant testified that, as a volunteer with No More Deaths, he does not intend
 4   to violate the law, and this testimony is directly contradicted by his testimony in the
 5   misdemeanor matter that he intentionally violated the law as part of his work with No More
 6   Deaths. In order to provide the jury with “sufficient information to assess the credibility”
 7   of the defendant, United States v. Larson, 495 F.3d 1094, 1103 (9th Cir. 2007), the
 8   government must be allowed to impeach him with his contradictory testimony in the
 9   misdemeanor matter. Accordingly, the United States respectfully requests that the Court
10   reconsider its prior ruling and permit the government to fully impeach the defendant with
11   his prior testimony.
12          Respectfully submitted this 30th day of September, 2019.
13                                             MICHAEL BAILEY
14                                             United States Attorney
                                               District of Arizona
15
                                               /s/ Anna R. Wright & Nathaniel J. Walters
16
17                                             ANNA WRIGHT &
                                               NATHANIEL J. WALTERS
18
                                               Assistant U.S. Attorneys
19
20   Copy of the foregoing served electronically or by
21   other means this 30th day of September, 2019, to:
22   All ECF participants
23
24
25
26
27
28


                                                -3-
